United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 17-7064                                                     September Term, 2020
                                                                FILED ON: MARCH 16, 2021

ALAN PHILIPP, ET AL.,
                        APPELLEES

v.

FEDERAL REPUBLIC OF GERMANY, A FOREIGN STATE AND STIFTUNG PREUSSISCHER KULTURBESITZ,
                   APPELLANTS


Consolidated with 17-7117

                               On Remand from the Supreme Court
                                     of the United States


       Before: TATEL and WILKINS, Circuit Judges

                                         JUDGMENT

       These causes came to be heard on remand from the Supreme Court of the United States,
vacating this court’s judgment filed July 10, 2018, and remanding for further proceedings. Upon
consideration of the foregoing, it is

        ORDERED and ADJUDGED that these consolidated cases be remanded to the District
Court for further proceedings consistent with the Supreme Court’s opinion in Federal Republic of
Germany v. Philipp, 141 S. Ct. 703 (2021). On remand, the District Court is to consider whether
the sale of the Welfenschatz is not subject to the domestic takings rule because the consortium
members were not German nationals at the time of the transaction, including whether this argument
was adequately preserved in the District Court. Id. at 716-17.

       The Clerk is directed to issue the mandate forthwith to the District Court.

                                            Per Curiam

                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                     BY:    /s/
                                                            Daniel J. Reidy
                                                            Deputy Clerk


Date: March 16, 2021